 CORRY FOAM PRODUCTS CO.273Corry Foam Products Co., Firestone Foam ProductsCompany, a Division of Firestone Tire and RubberCompanyandHighway and Local Motor FreightEmployees Local Union No. 667,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 26-CA-4478January 16, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on August 29, 1972, byHighway and Local Motor Freight Employees LocalUnion No. 667, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, andduly served on Corry Foam Products Co., FirestoneFoam Products Company, a Division of FirestoneTireandRubber Company, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 26, issued a complaint on September 15,1972, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutMarch 13, 1972, following a Board election in Case26-RC-4008 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; Iand that, commencing on or about March 21, 1972,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On September 22, 1972,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On October 11, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 17,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNoticeTo Show Cause, Respondent denies theappropriateness of the unit and also argues, insubstance, that the Board erred in overruling itsobjections to conduct affecting the results of therepresentation election. Consequently, Respondentasserts that the Union was improperly certified bythe Board. The General Counsel contends that theRespondent is attempting to relitigate the issues itraised in the related representation case.We findmerit in the General Counsel's position.The record in Case 26-RC-4008 reflects that, aftera hearing, the Acting Regional Director on July 1,1971, issued his Decision and Direction of Electionfinding, contrary to the Respondent, an appropriateunit of all over-the-road truckdrivers, excluding allproduction and maintenance employees. Respondentthereupon filed with the Board a timely request forreview in which it reiterated its argument that asufficientcommunity of interest existed betweentruckdrivers and the production and maintenanceemployees to warrant the latter's inclusion in a singleoverall unit. On July 23, 1971, the Board denied theRespondent's request as it raised no substantialissues warranting review.Subsequently, on July 30, 1971, an election washeld in which six votes were cast for, and four votesagainst, theUnion,with no challenged ballots.Thereafter,Respondent filed timely objections toconduct affecting the results of the election alleging,insubstance, that union threats, coercion, andmisrepresentations, and supervisory support of theUnion, prevented the holding of a fair election. Afterinvestigation, the Regional Director, on August 30,1971, issued his Supplemental Decision and Certifi-cation of Representative in which the objections wereoverruled in their entirety and the Union wascertified in the appropriate unit.On September 9, 1971, Respondent filed with the'Official notice is taken of the record in the representation proceeding,Golden AgeBeverageCo..167NLRB 151.IntertypeCo v Penello,269Case 26-RC-4008, asthe term"record" is defined in Secs 102 68 andFSupp 573 (D C Va. 1967),FollettCorp.164 NLRB 378, enfd397 F.2d10269(f)of the Board's Rules and Regulations.Series 8, as amended See91(C A 7, 1968).Sec 9(d) of the NLRALT)' Electrosystems,Inc.,166 NLRB 938, enfd.388 F 2d683 (CA. 4, 1968),201NLRB No. 21 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard a request for review of the Regional Director'ssupplemental decision. On September 28, 1971, theBoard granted Respondent's request for review withrespect to Respondent's Objection 3, which allegedthat supervisory personnel of the Employer activelysupported the Union, thereby interfering with theemployees' freedom of choice, and denied Respon-dent's request in all other respects, staying thecertification and remanding the proceeding to theRegional Director for the conducting of a hearingand further action.After a hearing, the Hearing Officer, on December9, 1971, issued his report on objections recommend-ing that Objection 3 be overruled in its entirety andthat the Union be certified. On January 3, 1972,Respondent filed with the Board a request for reviewof the Hearing Officer's report. On March 13, 1972,theBoard issued its Decision on Review andCertification of Representative, adopting the Hear-ingOfficer's findings and recommendations andcertifying theUnion as the exclusive bargainingrepresentativeofRespondent's employees in theappropriate unit.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.3We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been atalltimesmaterialherein,a corporation with a place ofbusiness at Milan, Tennessee, where it is engaged inthe manufacture of polyurethane foam and relatedproducts.During the past 12 months, a representative period,Respondent purchased and received products valuedin excess of $50,000 directly from points locatedoutside the State of Tennessee, and, during the sameperiod, Respondent sold and shipped from its Milan,Tennessee, location products valued in excess of$50,000 directly to points outside the State ofTennessee.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.11.THE LABORORGANIZATION INVOLVEDHighway and Local Motor Freight EmployeesLocalUnion No. 667, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.111.THE UNFAIRLABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All over-the-road truckdrivers employed at theRespondent's plant located in Milan, Tennessee,excluding all other employees, guards and super-visors as defined in the Act.2.The certificationOn July 30, 1971, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 26, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 13, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.2 SeePittsburghPlateGlassCo v N L R B,313 U.S. 146. 162(1941),inthiscontentionItiswell settled that the Board assumes theRules and Regulations of the Board,Secs 102.67(() and 102.69(c).constitutionalityof a statute it is charged with administering until the3 In its response to the Notice To Show Cause,Respondent alsocontrary is determinedby thecourts.Rite-Form Corset Company,Inc, 75contends that the Motion for Summary Judgment should not be grantedNLRB174: Lyman Printingand FinishingCompany,183 NLRBNo. 105.because Sec 10(e) and(f) of the Act are unconstitutional.We find no merit CORRY FOAM PRODUCTS CO.275B.The Request ToBargain and Respondent'sRefusalCommencing on or aboutMarch 17, 1972, and atall times thereafter,theUnionhas requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing onor aboutMarch21, 1972,and continuingat all times thereafter to date, the Respondent hasrefused,and continues to refuse,to recognize andbargain withthe Unionas the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceMarch 21, 1972, andat all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriateunit,and that,by such refusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody suchunderstanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tionasbeginning on the date Respondent com-mences to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar JacPoultryCompany,Inc.,136NLRB785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600(C.A. 5),cert.denied379U.S.817;BurnettConstructionCompany,149 NLRB1419, 1421,enfd.350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Corry Foam Products Co., Firestone FoamProducts Company, aDivision of FirestoneTire andRubber Company, is an employerengaged incommerce within the meaning of Section2(6) and (7)of the Act.2.Highway and Local Motor Freight EmployeesLocal Union No. 667, affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpersof America,is a labor organizationwithin the meaning of Section2(5) of the Act.3.All over-the-road truckdrivers employed at theRespondent'splantlocatedinMilan,Tennessee,excludingallother employees,guards andsupervi-sorsasdefinedintheAct,constitute a unitappropriate for thepurposes of collective bargainingwithin the meaning of Section9(b) of the Act.4.SinceMarch13, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaidappropriateunitfor the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on orabout March 21, 1972, and atall times thereafter,to bargaincollectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section8(a)(5) of the Act.6.By theaforesaid refusal to bargain,Respon-dent has interfered with,restrained,and coerced, andis interferingwith,restraining,and coercing,employ-ees in the exercise of the rights guaranteed to them inSection7 of the Act, and therebyhas engaged in andisengaging in unfairlaborpracticeswithin themeaning of Section 8(a)(1) of the Act.7.The aforesaidunfairlaborpractices are unfairlaborpractices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelationsBoard hereby orders that Respondent,CorryFoam Products Co., Firestone Foam ProductsCompany, a Division of Firestone Tire and RubberCompany, its officers, agents, successors,and as-signs,shall:1.Cease and desist from: 276DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Highway and LocalMotor Freight Employees Local Union No. 667,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive bargaining representativeof its employees in the following appropriate unit:All over-the-road truckdrivers employed at theRespondent's plant located in Milan, Tennessee,excluding all other employees, guards and super-visors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Milan, Tennessee, plant copies of theattached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional Directorfor Region 26, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that thisOrderis enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read"Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE TO ALL EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentconcerning rates of pay, wages, hours, and otherterms and conditions of employment with High-way and Local Motor Freight Employees LocalUnionNo. 667, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemenandHelpers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargainingunit is:All over-the-road truckdrivers employed attheRespondent's plant located in tmilan,Tennessee, excluding all other employees,guards and supervisors as defined in the Act.CORRY MILAN,PRODUCTS CO.,FIRESTONE FOAMPRODUCTS COMPANY, ADIVISION OF FIRESTONETIRE AND RUBBERCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.WE WILL NOTrefuse to bargain collectively